ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Jaynes Corporation                            )      ASBCA No. 58675
                                              )
Under Contract No. W912Pl-10-C-0031           )

APPEARANCE FOR THE APPELLANT:                        Judith Ward Mattox, Esq.
                                                      Colorado Springs, CO

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     BurkeS. Large, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Los Angeles

                                ORDER OF DISMISSAL

       Having settled the appeal, the parties agree that the appeal may be dismissed
without prejudice pursuant to Board Rule 30. Accordingly the appeal is dismissed
without prejudice. Unless either party or the Board acts to reinstate the appeal within one
year from the date of this Order, the dismissal shall be deemed with prejudice.

       Dated: 4 February 2014



                                                  CRAIG S. C ARKE
                                                  Administrati e Judge
                                                  Armed Servi es Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58675, Appeal of Jaynes
Corporation, rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals